NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DEON GRIFFIN,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D20-1211
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 23, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.

Deon Griffin, pro se.


PER CURIAM.

              Affirmed. See Moore v. State, 882 So. 2d 977 (Fla. 2004); Carpenter v.

State, 884 So. 2d 385 (Fla. 2d DCA 2004); Lane v. State, 981 So. 2d 596 (Fla. 1st DCA

2008); Williams v. State, 907 So. 2d 1224 (Fla. 5th DCA 2005).



KELLY, ATKINSON, and SMITH, JJ., Concur.